712 N.W.2d 771 (2006)
Carrie L. BUSCH, Respondent,
v.
WAL MART, and Claims Mgmt., Inc., Relators, and
Mayo Foundation, Mankato Clinic Ltd., Mankato Chiropractic Center, Mankato Anesthesia Associates, Ltd., Wal Mart Claims Administration, and Orthopaedic & Fracture Clinic, P.A., Intervenors.
No. A06-161.
Supreme Court of Minnesota.
April 28, 2006.
*772 Andrew A. Willaert, Gislason & Hunter, LLP, Mankato, MN, for relators.
Philip R. Reitan, Reitan Law Office, Mankato, MN, for respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed December 22, 2005, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
Helen M. Meyer Associate Justice